DETAILED ACTION
This office action is in response to communication filed on 15 September 2021.

Claims 1 and 3 – 26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a FINAL office action upon examination of application number 16/444852.  Claims 1 and 3 – 26 are pending in the application and have been examined on the merits discussed below.

Response to Amendment
In the response filed 15 September 2021, Applicant amended claims 1, 3, 4, 6, 7, and 10 – 26.  Applicant withdrew claim 27.

Amendments to claims 1, 3, 4, 6, 7, and 10 – 26 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 and 3 – 26 are maintained.

Amendment to claim 24 is sufficient to overcome the 35 USC § 112 interpretation.  Therefore, the 35 USC § 112 interpretation of claim 24 is withdrawn.
Response to Arguments
Applicant's arguments filed 15 September 2021 have been fully considered but they are not persuasive. 

In the remarks regarding independent claims 1, 24, 25, and 26, Applicant argues that the cited prior art does not teach the amended claim language.  Examiner respectfully disagrees.  Applicant provides extensive review of their specification and compares it to the Kennedy reference with all of the method branches and concludes that their method is well known to prevent adding to blockchain, even though that exact step is disclosed.  Applicant can argue that Kennedy teaches in portions that they may use different algorithms, but there is no claim to an algorithm in their own application.  Applicant argues that Kennedy does not disclose action occurring as planned by comparing ideal and real data, but this can be found in paragraphs 20 and 26 of Kennedy.  Both describe validation of electronic payment transactions (action occurring as planned) using blockchain to create a record of processed payments.  Paragraph 
(¶ 20, “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network”) (¶ 26, “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”).  Primary reference Fawls teaches in the abstract that “compare one or more events, representing what actually happened, with a reference, which represents ideal performance in terms of operational process quality and risk, and express the 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues that claims are not directed to an abstract idea without significantly more.  Examiner respectfully disagrees. Examiner has not oversimplified, but instead followed the guidelines and explained the pieces of the claims that are abstract.  Then the additional elements are analyzed in context with the identified abstract ideas, and they do not in part or in whole integrate the abstract ideas into a practical application.  The argument that claims enable monitoring entities in real time is not persuasive, because the monitoring of entities would be abstract if claimed.  Applicant has not claimed anything more than generic computers and computing components, which reinforces that these claims are able to be performed abstractly.  There is no improvement to a computer or technology or technical field or transformation of any machine.  The technology in this case is computing, and the method is risk rating.  Applicant believes that the improvement to the method (which is abstract) accounts for patent eligibility, when in reality, the technology or technical field of computers and computing would need to be improved upon by virtue of this methods implementation onto said computer, and that is not the case.  Claims remain properly rejected as ineligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the expectation parameter (PE, PE1, PE2, PE3, PE4, PE5…PEN)" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 from which claim 7 ultimately depends only states “an expectation parameter (PE).”

Claims 8 – 23 are rejected for their dependence on rejected claim 7.

Claim 10 recites the limitation "the expectation parameter (PEF)" in the first limitation and “the expectation parameter (PED) and second limitation.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 from which claim 10 ultimately depends only states “an expectation parameter (PE).”

Claim 11 recites the limitation "the expectation parameter (PEF)" in the third and fourth limitations.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 from which claim 11 ultimately depends only states “an expectation parameter (PE).”

Claims 12 – 23 are rejected for their dependence on rejected claim 11.

Claim 12 recites the limitation “entities (C and V).” There is insufficient antecedent basis for this limitation in the claim.  

Claim 16 recites "the expectation parameter (PED)" in both limitations.  Both limitations also recite “the first state of implementation (P1)” and “second state of implementation (PN). There is insufficient antecedent basis for this limitation in the claim.  

Claims 17 – 23 are rejected for their dependence on rejected claim 16.

Claim 17 recites "the expectation parameter (PEF)" in both limitations.  Both limitations also recite “the first state of implementation (P1)” and “second state of implementation (PN). There is insufficient antecedent basis for this limitation in the claim.  

Claim 19 recites "the expectation parameters (PEF)."  There is insufficient antecedent basis for this limitation in the claim.

Claims 20 – 23 are rejected for their dependence on rejected claim 19.

Claim 20 recites "the expectation parameters (PEF)" and “the second operating state (PN).” There is insufficient antecedent basis for this limitation in the claim.

Claims 21 – 23 are rejected for their dependence on rejected claim 20.

Claim 22 recites "the expectation parameters (PEF, PED)." There is insufficient antecedent basis for this limitation in the claim.

Claim 23 is rejected for its dependence on rejected claim 22.

As a general note, Examiner recommends removing all variable notation from the claim language.  It is confusing to the reader, unnecessarily repetitive, and it does not add any functionality or detail to the claim language.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 now appears to depend on claim 1 but also be independent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 – 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite receiving a purchase order for an asset generated from an agreement established between two entities and linked to the performance of actions between those entities, the actions carried out being delimited by first and second states of implementation, capturing a plurality of ideal markers contained within an ideal transactional ballast generated based on the agreement, where each ideal marker is related to agreement parameters, capturing real markers contained within a real transactional ballast generated based on the agreement, where each real marker is related to performance of actions between entities, comparing real and ideal markers, generating validation seal based on comparison between markers, each with an expectation parameter indicating if the action between entities is occurring as agreed, generating a validation chain from grouping validation seals wherein each action carried out between entities generates a validation chain, generating and updating score risk based on comparison between the markers and the generated validation seals containing the generated expectation parameters.  These limitations describe concepts performed in the human mind or with pen and paper.  They additionally describe commercial or legal interactions (contracts) and business relations, which are subsets of certain methods of organizing human activity.  Dependent claims further limit the terminology with details of the abstract ideas in the independent claims. Mental processes and certain methods of organizing human activity are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019. This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements include computing network and are no more than mere instructions to apply the exception using computer components. The dependent claims do not include additional elements beyond merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This abstract idea is implemented a generic technology including computer implementation, communications network, processors, memory storage units, computer-readable storage media, computer system, . These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2008/0015920 (hereinafter, Fawls) in view of U.S. P.G. Pub. 2017/0286870 (hereinafter, Hoover) and further in view of U.S. P.G. Pub. 2017/0132626 (hereinafter, Kennedy).

Regarding claim 1, Fawls teaches a computer-implemented method for generating a score risk, the method comprising the steps of:
receiving, by way of a communications network, at least one purchase for at least one asset, the purchase of the asset generated from an agreement established between a first entity and a second entity, the agreement linked to performance of one or more actions between the entities (¶ 44, “An investment firm might wish to determine the value at risk in its operational process resulting from the failure to appropriately record each and every trade settlement event on the contractual settlement date established for the specific event.”) (¶ 52, “The active participants include the investment manager that decides the security that should be purchased or sold; the broker with whom the trade is actually completed”).
Fawls does not explicitly teach that the purchase order is received, only that it is purchase data.  However, in the analogous art of data driven decisions, Hoover teaches purchase orders as part of risk analysis (¶ 137, “At 1801, pre-award research may be performed through the system 501 before generating a request for bids to supply items. At 1802, a purchase requisition (PR) is generated that specifies the details for the procurement request for soliciting bids. At 1801-1802, item and supplier reports may be generated and accessed to aid in the procurement request generation”).
Fawls further does not explicitly teach delimiting actions by implementation states.  However, in the analogous art of blockchain transaction processing, Kennedy discloses the one or more actions being carried out between the entities being delimited by at least a first state of implementation and at least a second state of implementation (¶ 18, “which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated.”).
Fawls further teaches: 
capturing, via at least one processor, a plurality of ideal markers (LI1, LI2, LI3, L14, L15…LIN) contained within an ideal transactional ballast (LI) generated based on the agreement, each of the plurality of ideal markers (LI1, LI2, LI3, L14, L15…LIN) being related to one or more parameters within the agreement (¶ 35, “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric.”),
capturing, via at least one processor, a plurality of real markers (LR1, LR2, LR3, LR4, LR5…LRN) contained within a real transactional ballast (LR) generated based on the performance of the one or more actions between the entities, each of the plurality of real markers (LR1, LR2, LR3, LR4, LR5…LRN) being related to the performance of the one or more actions between the entities (abstract, “compare one or more events, representing what actually happened, with a reference, which represents ideal performance in terms of operational process quality and risk, and express the corresponding results in quantitative terms”) (¶ 44, “An example of the practical risk and quality metrics include the measurement of process performance of the financial instrument trade settlement process based on the measured value at risk as a result of a non-compliant trade event.”),
comparing, via the at least one processor, the real markers  (LR1, LR2, LR3, LR4, LR5…LRN) and the ideal markers (LI1, LI2, LI3, L14, L15…LIN) (claim 1, “results which represent a comparison of actual performance of said operational process with ideal performance in terms of operational process quality or risk”) (¶ 44, “An example of the practical risk and quality metrics include the measurement of process performance of the financial instrument trade settlement process based on the measured value at risk as a result of a non-compliant trade event.”) (Abstract, “compare one or more events, representing what actually happened, with a reference, which represents ideal performance in terms of operational process quality and risk, and express the corresponding results in quantitative terms”).
Fawls does not teach validation seals, however, Kennedy teaches:
generating, via the at least one processor, at least one validation seal (S1, S2, S3, S4, S5…SN), wherein each validation seal (S1, S2, S3, S4, S5…SN) comprises an expectation parameter (PE), the expectation parameter (PE) indicating if the action between the entities is occurring as agreed (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation.”).  Fawls teaches based on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5…LRN) and the ideal markers (LI1, LI2, LI3, L14, L15…LIN) (claim 1, ¶ 44, and abstract).
generating, via the at least one processor, a validation chain (C1, C2,…CN) from the grouping of the validation seals (S1, S2, S3, S4, S5…SN), wherein each action carried out between the entities generates a validation chain (C1, C2,…CN) (¶ 20, “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network”) (¶ 26, “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”), and 
generating, via the at least one processor and in real time with the performance of the one or more actions between the entities, the score risk based on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5…LRN) and the ideal markers (LI1, LI2, LI3, L14, L15…LIN) (claim 1, “results which represent a comparison of actual performance of said operational process with ideal performance in terms of operational process quality or risk”) (¶ 44, “An example of the practical risk and quality metrics include the measurement of process performance of the financial instrument trade settlement process based on the measured value at risk as a result of a non-compliant trade event.”) (Abstract, “compare one or more events, representing what actually happened, with a reference, which represents ideal performance in terms of operational process quality and risk, and express the corresponding results in quantitative terms”).
Fawls does not explicitly teach updating score risk or basing score risk on generated validation seal(s) containing the generated expectation parameter(s).  
Hoover teaches updating the score risk (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data”).  
Kennedy teaches basing scores on at least the generated validation seal(s) containing the generated expectation parameter(s) (¶ 31, “the blockchain network 114 may have a separate threshold for the authentication score and the verification score. In some cases, one blockchain network 114 may have different thresholds from a different blockchain network 114, such as in instances where the processing server 102 may be configured to provide enhanced validation of blockchain transactions using the payment network 106 for more than one blockchain.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.


Regarding claim 3, Fawls, Hoover, and Kennedy teach the method according to claim 1.  Kennedy teaches wherein each validation seal (S1, S2, S3, S4, S5…SN) is generated a single time only and the validation seals  (S1, S2, S3, S4, S5…SN) are unalterable (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain 206 (e.g., by the updating module 218) and/or the transmission of a notification to the corresponding blockchain network 114 and/or one or more nodes in the corresponding blockchain network”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 4, Fawls, Hoover, and Kennedy teach the method according to claim 3.  Fawls teaches further comprising the steps of: generating a validation chain in a private environment, the private environment configured as an environment of a credit institution, and validating in a public environment (¶ 48, “investment firm may wish to compare the current value of the difference between its financial instrument records and the financial instrument records of a client's custodian bank”) (¶ 49, “The investment firm compares its accumulated financial instrument holdings for the client account to the accumulated financial instrument holdings for the same client account information obtained from the custodian bank”).
Kennedy teaches a validation chain (C1, C2,…CN) (¶ 18, “Blockchain—A public ledger of all transactions of a blockchain-based currency. One or more computing devices may comprise a blockchain network”) (¶ 20, “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network”) (¶ 21, “the financial institution 104 may be an issuer 110, which may be a financial institution, such as an issuing bank, that issues a transaction account used to fund a payment transaction”) (¶ 26, “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 5, Fawls, Hoover, and Kennedy teach the method according to claim 4.  Kennedy teaches wherein validating the validation chain (C1, C2,…CN) is by blockchain (¶ 23, “the processing server 102 may be configured to validate electronic payment transactions processed via the payment network 106 via the use of a private blockchain associated with a blockchain network”).

Regarding claim 6, Fawls, Hoover, and Kennedy teach the method according to claim 5.  Fawls teaches further comprising the steps of: capturing the ideal markers (LI1, LI2, LI3, L14, L15…LIN) based on the agreement established between the entities (¶ 44, “An investment firm might wish to determine the value at risk in its operational process resulting from the failure to appropriately record each and every trade settlement event on the contractual settlement date established for the specific event”) (¶ 52, “The active participants include the investment manager that decides the security that should be purchased or sold; the broker with whom the trade is actually completed”), and capturing the real markers (LR1, LR2, LR3, LR4, LR5…LRN) of at least one from among a third entity, the first entity, and the second entity  (¶ 49, “The investment firm compares its accumulated financial instrument holdings for the client account to the accumulated financial instrument holdings for the same client account information obtained from the custodian bank”) (claim 15, “a third store, coupled in communicating relationship with said second store, containing one or more process measures and rules which represent ideal performance of the operational process of interest in terms of quality or risk”).

Regarding claim 7, Fawls, Hoover, and Kennedy teach the method according to claim 6.  Fawls teaches wherein the comparison between the real markers (LR1, LR2, LR3, LR4, LR5…LRN) and the ideal markers (LI1, LI2, LI3, L14, L15…LIN) further comprises the steps of:
each one of the real markers (LR1, LR2, LR3, LR4, LR5…LRN) and their respective ideal markers (LI1, LI2, LI3, L14, L15…LIN) (¶ 35, “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric.”),
generating the expectation parameter based on the validation between each one of the real markers (LR1, LR2, LR3, LR4, LR5…LRN) and their respective ideal markers (LI1, LI2, LI3, L14, L15…LIN) (claim 5 , “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”),
displacing a performance rating (IP) based on each expectation parameter (PE, PE1, PE2, PE3, PE4, PE5…PEN) generated (¶ 42, “cumulate the results for the chosen time period into groupings of compliant/non-compliant quantity performance and risk metrics by event into factors, dimensions and indexes that represent measures of operating performance and risk”) (¶ 44, “An example of the practical risk and quality metrics include the measurement of process performance of the financial instrument trade settlement process based on the measured value at risk as a result of a non-compliant trade event”). 
Kennedy teaches the validating function (¶ 23, “the processing server 102 may be configured to validate electronic payment transactions processed via the payment network 106 via the use of a private blockchain associated with a blockchain network”) and scores based on at least one from among the displacement of the performance rating (IP) and each one of the expectation parameters. (PE, PE1, PE2, PE3, PE4, PE5…PEN) generated (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation.”).  Fawls teaches based on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5…LRN) and the ideal markers (LI1, LI2, LI3, L14, L15…LIN) (claim 1, ¶ 44, and abstract).
 Hoover teaches updating the score risk (IR) (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 8, Fawls, Hoover, and Kennedy teach the method according to claim 7.  Fawls teaches:
each one of the ideal markers (LI1, LI2, LI3, L14, L15…LIN) comprises an ideal target datum (DT1, DT2, DT3, DT4,...DTN) and each one of the real markers (LR1, LR2, LR3, LR4, LR5…LRN) comprises at least one real action datum (DA1, DA2, DA3, DA4, DA5,...DAN) (claim 14, “a process measures and rules store, coupled in communicating relationship with said data store, for applying at least one process measure and at least one rule to selected data of interest in said data store to produce intermediate results” (¶ 35, “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric”),
the step of […] each one of the real markers (LR1, LR2, LR3, LR4, LR5…LRN) with each one of the ideal markers (LI1, LI2, LI3, L14, L15…LIN) further comprises the steps of: whether the real action data (DA1, DA2, DA3, DA4, DA5,...DAN) are in conformity with the ideal target data (DT1, DT2, DT3, DT4,...DTN), and generating each one of the expectation parameters (PE, PE1, PE2, PE3, PE4, PE5…PEN) based on the [...] of the real action data (DA1, DA2, DA3, DA4, DA5,...DAN) with the ideal target data (DT1, DT2, DT3, DT4,...DTN) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”), (claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10. Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”).
Kennedy teaches verifying and verification (¶ 20, “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network”) (¶ 26, “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 9, Fawls, Hoover, and Kennedy teach the method according to claim 8.  Fawl teaches:
the ideal markers (LI1, LI2, LI3, L14, L15…LIN) and the real markers (LR1, LR2, LR3, LR4, LR5…LRN) are configured as data markers and conformity markers, such that for the data markers (claim 14, “a process measures and rules store, coupled in communicating relationship with said data store, for applying at least one process measure and at least one rule to selected data of interest in said data store to produce intermediate results”) (¶ 35, “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric”) 
[...] whether the real action datum (DA1, DA2, DA3, DA4, DA5,...DAN) is equal to the ideal target datum (DT1, DT2, DT3, DT4,...DTN), [...] whether the real action datum (DA1, DA2, DA3, DA4, DA5,...DAN) is subsequent to the ideal target datum (DT1, DT2, DT3, DT4,...DTN), and [...] whether the real action datum (DA1, DA2, DA3, DA4, DA5,...DAN) is prior to the ideal target datum (DT1, DT2, DT3, DT4,...DTN) (¶ 43, “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which may be selected or varied by the user”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10. Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”) (Claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”).
Kennedy teaches verifying and verification (¶ 20, “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network”) (¶ 26, “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 10, Fawls, Hoover, and Kennedy teach the method according to claim 9.  Fawls teaches at least one of: generating a favorable [...] if the real action datum (DA1, DA2, DA3, DA4, DA5,...DAN) is equal to the ideal target datum (DT1, DT2, DT3, DT4,...DTN) or if the real action datum (DA1, DA2, DA3, DA4, DA5,...DAN) is prior to the ideal target datum (DT1, DT2, DT3, DT4,...DTN), or generating an unfavorable expectation parameter (PED) if the real action datum (DA1, DA2, DA3, DA4, DA5,...DAN) is subsequent to the ideal target datum (DT1, DT2, DT3, DT4,...DTN) (¶ 43, “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which may be selected or varied by the user”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10. Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”) (Claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”).
Kennedy teaches expectation parameter (PEF) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 11, Fawls, Hoover, and Kennedy teach the method according to claim 9.  Fawls teaches:
wherein, for the conformity markers, the step of [...] whether the real action data (DA1, DA2, DA3, DA4, DA5,...DAN) are in conformity with the ideal target data (DT1, DT2, DT3, DT4,...DTN) further comprises the steps of:
comparing the real action data (DA1, DA2, DA3, DA4, DA5,...DAN) with the ideal target data (DT1, DT2, DT3, DT4,...DTN), and interpreting the comparison between the real action data (DA1, DA2, DA3, DA4, DA5,...DAN) with the ideal target data (DT1, DT2, DT3, DT4,...DTN), and alternatively: when the real action data (DA1, DA2, DA3, DA4, DA5,...DAN) are inconformity with the ideal target data (DT1, DT2, DT3, DT4,...DTN), perform the step of generating a positive conformity response and further generating a favorable [...], or when the real action data (DA1, DA2, DA3, DA4, DA5,...DAN) are not in conformity with the ideal target data (DT1, DT2, DT3, DT4,...DTN), perform the step of generating a non-conformity response, and generating an unfavorable [...] (¶ 7, “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen”) (¶ 43, “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which maybe selected or varied by the user”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”) (Claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10.  Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”).
Kennedy teaches expectation parameter (PEF) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
 
Regarding claim 12, Fawls, Hoover, and Kennedy teach the method according to claim 11.  Fawls teaches wherein: the conformity between the real action data (DA1, DA2, DA3, DA4, DA5,...DAN) and the ideal target data (DT1, DT2, DT3, DT4,...DTN) is beneficial so that the agreement between the entities (C and V) is implemented, and the non-conformity between the real action data (DA1, DA2, DA3, DA4, DA5,...DAN) and the ideal target data (DT1, DT2, DT3, DT4,...DTN) is detrimental so that the agreement between the entities is implemented (¶ 35, “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric. Based on the intermediate results, a process metric calculates an operational value at risk metric”) (¶ 50, “Utilizing metrics derived by this method, including the measures like those described in the prior examples, the firms have a means to compare differences in operational risks, utilizing one or more of the methods factors, dimensions or indices that quantify the operational risk effects, normalized to account for differences in common industry comparison categories such as firm size, investment style, automation method and process organization.”) (¶ 51, “Each participant firm and interested party firm is exposed to some level of operating risk and potential financial loss based on the relationship each has to the event and the techniques each firm employs to collect, enter, store and utilize information about the event”).

Regarding claim 13, Fawls, Hoover, and Kennedy teach the method according to claim 11.  Fawls teaches further comprising at least one of: […] if the unfavorable […] is generated or […] if the favorable […] is generated (¶ 7, “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen”) (¶ 43, “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which maybe selected or varied by the user”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”) (Claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10.  Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”).
Hoover teaches incrementing, reducing, and score risk (¶ 137, “The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk)”) (¶ 149, “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of acceptable risk scores. The customizable thresholds also allow for custom categorization of risk scores such as “high”, “medium”, or “low” risk based on available data and scoring techniques.”) (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”) (¶ 96, “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk.  For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk.”).
Kennedy teaches expectation parameter (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 14, Fawls, Hoover, and Kennedy teach the method according to claim 13.  Fawls teaches further comprising the step of:
based on the comparison between the performance rating […] and […] (¶ 7, “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen”) (¶ 43, “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which maybe selected or varied by the user”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”) (Claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10.  Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”).
Hoover teaches updating the score risk (¶ 137, “The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk)”) (¶ 149, “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of acceptable risk scores. The customizable thresholds also allow for custom categorization of risk scores such as “high”, “medium”, or “low” risk based on available data and scoring techniques.”) (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”) (¶ 96, “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk.  For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk.”).
Kennedy teaches expectation parameters (PE, PE1, PE2, PE3, PE4, PE5…PEN) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 15, Fawls, Hoover, and Kennedy teach the method according to claim 14.  Fawls teaches further comprising the step of […] on a first updating level or on a second updating level based on the comparison between the performance rating and the […] (¶ 7, “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen”) (¶ 43, “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which maybe selected or varied by the user”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”) (Claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10.  Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”).
Hoover teaches updating the score risk (¶ 137, “The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk)”) (¶ 149, “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of acceptable risk scores. The customizable thresholds also allow for custom categorization of risk scores such as “high”, “medium”, or “low” risk based on available data and scoring techniques.”) (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”) (¶ 96, “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk.  For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk.”).
Kennedy teaches expectation parameters (PE, PE1, PE2, PE3, PE4, PE5…PEN) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 16, Fawls, Hoover, and Kennedy teach the method according to claim 15.  Fawls teaches further comprising the steps of: […] on the first updating level in the event of an unfavorable [...] and if the performance rating (IP) is nearer [...] than to the, [...] on the second updating level in the event of an unfavorable [...] and if the performance rating (IP) is nearer to the [...] than to the [...] (¶ 7, “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen”) (¶ 43, “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which maybe selected or varied by the user”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”) (Claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10.  Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”).
Hoover teaches updating the score risk (¶ 137, “The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk)”) (¶ 149, “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of acceptable risk scores. The customizable thresholds also allow for custom categorization of risk scores such as “high”, “medium”, or “low” risk based on available data and scoring techniques.”) (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”) (¶ 96, “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk.  For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk.”).
Kennedy teaches expectation parameters (PED) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”), first state of implementation (P1), and second state of implementation (PN) (¶ 18, “which may be configured to process and record transactions as part of a block in the blockchain.  Once a block is completed, the block is added to the blockchain and the transaction record thereby updated”) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 17, Fawls, Hoover, and Kennedy teach the method according to claim 16.  Fawls teaches further comprising the steps of: 
[...] on the second updating level in the event of a favorable [...] and if the performance rating (IP) is nearer [...] than to the, [...] on the second updating level in the event of an favorable [...] and if the performance rating (IP) is nearer to the [...] than to the [...] (¶ 7, “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen”) (¶ 43, “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which maybe selected or varied by the user”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”) (Claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10.  Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”).
Hoover teaches updating the score risk (¶ 137, “The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk)”) (¶ 149, “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of acceptable risk scores. The customizable thresholds also allow for custom categorization of risk scores such as “high”, “medium”, or “low” risk based on available data and scoring techniques.”) (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”) (¶ 96, “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk.  For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk.”).
Kennedy teaches expectation parameters (PED) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”), first state of implementation (P1), and second state of implementation (PN) (¶ 18, “which may be configured to process and record transactions as part of a block in the blockchain.  Once a block is completed, the block is added to the blockchain and the transaction record thereby updated”) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 18, Fawls, Hoover, and Kennedy teach the method according to claim 16.  Fawls teaches wherein the first updating level […] in a higher amount than the amount of the second updating level (¶ 7, “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen”) (¶ 43, “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which maybe selected or varied by the user”) (¶ 10, “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities”) (Claim 5, “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”) (¶ 40, “data regarding entities, events and financial instruments contained within data store 10.  Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”).
Hoover teaches updating the score risk (¶ 137, “The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk)”) (¶ 149, “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of acceptable risk scores. The customizable thresholds also allow for custom categorization of risk scores such as “high”, “medium”, or “low” risk based on available data and scoring techniques.”) (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”) (¶ 96, “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk.  For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 19, Fawls, Hoover, and Kennedy teach the method according to claim 18.  Fawls teaches wherein the […] is reversely proportional to the quantity of favorable […] (¶ 35, “the expression of operational risk in this fashion becomes an instantly recognizable warning: the larger the magnitude, the greater the risk (or lower the quality)”).
Hoover teaches score risk (¶ 137, “The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk)”) (¶ 149, “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of acceptable risk scores. The customizable thresholds also allow for custom categorization of risk scores such as “high”, “medium”, or “low” risk based on available data and scoring techniques.”) (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”) (¶ 96, “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk.  For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk.”).
Kennedy teaches expectation parameters (PEF) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”) existing within the validation chain (C1, C2,…CN) (¶ 20, “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network”) (¶ 26, “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification”)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 20, Fawls, Hoover, and Kennedy teach the method according to claim 19.  Fawls teaches further comprising the step of maximally reducing […] if the performance rating (IP) attains the second operating state (PN) […] comprises solely favorable […] (¶ 35, “the expression of operational risk in this fashion becomes an instantly recognizable warning: the larger the magnitude, the greater the risk (or lower the quality)”).
Hoover teaches score risk (¶ 137, “The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk)”) (¶ 149, “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of acceptable risk scores. The customizable thresholds also allow for custom categorization of risk scores such as “high”, “medium”, or “low” risk based on available data and scoring techniques.”) (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”) (¶ 96, “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk.  For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk.”).
Kennedy teaches expectation parameters (PEF) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”) and a validation chain (C1, C2,…CN) (¶ 20, “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network”) (¶ 26, “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification”)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 21, Fawls, Hoover, and Kennedy teach the method according to claim 20.  Fawls teaches further comprising the steps of:
generating a reliability index  linked to at least one from among a first entity) and a second entity, wherein the reliability index is generated from the grouping of a plurality of risk ratings previously known for actions carried out with the first entity (and/or with the second entity, and upon receiving [...] for at least one asset, generate [...] based on the reliability index (¶ 50, “normalized to account for differences in common industry comparison categories such as firm size, investment style, automation method and process organization.”) (¶ 42, “performance and risk metrics by event into factors, dimensions and indexes that represent measures of operating performance and risk.”) (¶ 44, “An investment firm might wish to determine the value at risk in its operational process resulting from the failure to appropriately record each and every trade settlement event on the contractual settlement date established for the specific event.”) (¶ 52, “The active participants include the investment manager that decides the security that should be purchased or sold; the broker with whom the trade is actually completed”) (¶ 30, “process measures/rules store 8 and data store 10 may be implemented using conventional computer memory (RAM)”).
Hoover teaches purchase order (¶ 137, “At 1801, pre-award research may be performed through the system 501 before generating a request for bids to supply items. At 1802, a purchase requisition (PR) is generated that specifies the details for the procurement request for soliciting bids. At 1801-1802, item and supplier reports may be generated and accessed to aid in the procurement request generation”) and score risk (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 22, Fawls, Hoover, and Kennedy teach the method according to claim 21.  Fawls teaches:
wherein the [...] of the asset is generated by the second entity, wherein the asset (DC) is acquired by a credit institution, such that the method further comprises at least one from among the steps of: displaying the [...] on an indication element of the credit institution, displaying [...] on the indication element of the credit institution, displaying the [...] on the indication element of the credit institution, or displaying the [...] on the indication element of the credit institution (¶ 8, “and a user interface through which results are displayed to a user and through which a user may specify inquiries that are of interest”) (¶ 48, “The investment firm compares its accumulated financial instrument holdings for the client account to the accumulated financial instrument holdings for the same client account information obtained from the custodian bank”) (¶ 50, “investment firm may wish to compare the current value of the difference between its financial instrument records and the financial instrument records of a client's custodian bank”) (¶ 42, “”) (¶ 44, “normalized to account for differences in common industry comparison categories such as firm size, investment style, automation method and process organization”) (¶ 52, “performance and risk metrics by event into factors, dimensions and indexes that represent measures of operating performance and risk”) (¶ 30, “An investment firm might wish to determine the value at risk in its operational process resulting from the failure to appropriately record each and every trade settlement event on the contractual settlement date established for the specific event”) (¶ 49, “The active participants include the investment manager that decides the security that should be purchased or sold; the broker with whom the trade is actually completed” “process measures/rules store 8 and data store 10 may be implemented using conventional computer memory (RAM)”).
Hoover teaches purchase order (¶ 137, “At 1801, pre-award research may be performed through the system 501 before generating a request for bids to supply items. At 1802, a purchase requisition (PR) is generated that specifies the details for the procurement request for soliciting bids. At 1801-1802, item and supplier reports may be generated and accessed to aid in the procurement request generation”) and score risk (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data”).
Kennedy teaches the validation seals (S1, S2, S3, S4, S5…SN), validation chain (C1, C2,…CN) (¶ 20, “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network”) (¶ 26, “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”), and expectation parameters (PED, PEF) (¶ 41, “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the validation in transactions of Kennedy with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claim 23, Fawls, Hoover, and Kennedy teach the method according to claim 22.  Fawls teaches further comprising the step of issuing a warning to the credit institution if the […] is below a critical […] (¶ 35, “the expression of operational risk in this fashion becomes an instantly recognizable warning: the larger the magnitude, the greater the risk (or lower the quality)”) (¶ 48, “Each financial instrument event is recorded by the investment firm and the custodian bank, both acting for the client”) (¶ 42, “These results are aggregated and sorted and the results are displayed to a user at step 80 as a measurement view for the time period of interest (i.e., a graphical display of operational process quality and risk at a moment in time)”).
Hoover teaches score risk (¶ 140, “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine updating and purchase orders in risk scoring of Hoover with operational risk in transactions of Fawls.  This combination would have yielded a predictable result because they are in a similar field of endeavor and each element would have performed the same function separately or in combination, and a person having ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements, the results of the combination were predictable.

Regarding claims 24 – 26, the claims recite substantially similar limitations to claim 1.  Therefore, claims 24 – 26 are similarly rejected for the reasons set forth above with respect to claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/Primary Examiner, Art Unit 3623